United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2072
                                   ___________

James E. Wilson,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *     [UNPUBLISHED]
Michael Johnston, Dr.,                  *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: June 25, 2003

                              Filed: June 30, 2003
                                   ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      James E. Wilson appeals from the dismissal of his civil suit. Having reviewed
the record, we conclude that the district court1 did not abuse its discretion in
dismissing the complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i) (court shall
dismiss case if it determines action is frivolous); Denton v. Hernandez, 504 U.S. 25,
32-34 (1992) (standard of review; court may dismiss complaint of plaintiff
proceeding in forma pauperis (IFP) as frivolous, and disregard clearly baseless,

      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
fanciful, fantastic, or delusional factual allegations); Neitzke v. Williams, 490 U.S.
319, 324 (1989) (noting that plaintiff proceeding IFP lacks economic incentive to
refrain from filing frivolous, malicious, or repetitive lawsuits). However, we modify
the dismissal to be without prejudice to the filing of a paid complaint. See Denton,
504 U.S. at 34.

      The judgment is affirmed, as modified. See 8th Cir. R. 47A(a). We deny all
pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-